DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
This Office Action is in response to the Applicant’s Amendment filed on 01/24/2022.  In virtue of the amendment:
Claims 1-20 are present in the instant application.
Claim 1 is currently amended.
The terminal disclaimer filed on 01/24/2022 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The Applicant’s Argument, filed on 01/24/2022, have been considered and found persuasive.  Therefore, the amended claims 1-20, after conducting of comprehensive search, are allowable.
Examiner’s Statement of Reasons for Allowance
Claims 1-20 are allowed.
The primary reasons for the allowance of the claims are in the inclusion of the limitation(s):
“… a color temperature control module for controlling a plurality of light sources of a luminaire, the color control module comprising: at least one switch having a plurality of positions, and a plurality of resistive components coupled to the at least one switch and having a plurality of resistances, wherein each position of the at least one switch corresponds to a resistance of the plurality of resistive components, wherein the at least one switch, when in any position of the plurality of positions, and at least one of the plurality of resistive components are configured to be coupled to all of the plurality of light sources, wherein the plurality of resistive components are configured to deliver a current level of a plurality of current levels to all of the plurality of light sources of the luminaire when power is applied to the plurality of resistive components, thereby illuminating all of the plurality of light sources irrespective of the position of the at least one switch, wherein the current level is based on the resistance of the plurality of resistive components, and wherein each current level of the plurality of current levels corresponds to a color temperature of a plurality of color temperatures output by the plurality of light sources” and combination thereof, in the claim(s), i.e., claim 1 (claims 2-20 are allowed as being dependent on claim 1), which are not found in the prior art references.
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure.  The best consider with this application can be filed in Rudolph (U.S. Patent 6,201,351 B1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T VU whose telephone number is (571) 272-1832.  The examiner can normally be reached on 9:00 AM - 6:00 PM.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2800.

/JIMMY T VU/Primary Examiner, Art Unit 2844